Citation Nr: 9935084	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-11 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a hammertoe 
deformity of the right second digit.  

2. Entitlement to service connection for a hammertoe 
deformity of the left second digit.  

3.  Entitlement to service connection for bilateral hallux 
valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from November 1967 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1994 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO).  In that 
determination, the RO, in part, denied the claims of service 
connection for hammertoe deformities of the second, third, 
and fourth digits on the right, for hammertoe deformities of 
the second, third, fourth, and fifth digits on the left, and 
for bilateral hallux valgus.  

In a September 1995 decision, an RO hearing officer granted 
the claims of service connection for hammertoe deformities of 
the third and fourth digits on the right and the third, 
fourth, and fifth digits on the left.  That decision 
constituted a full award of those benefits sought on appeal.  
See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 
1997) (overruling West v. Brown, 7 Vet. App. 329 (1995) and 
ruling that a notice of disagreement applies only to the 
element of the claim being decided, such as service-
connectedness).  See also Holland v. Gober, 124 F.3d 226 
(Fed. Cir. 1997), rev'd sub nom. Holland v. Brown, 9 Vet. 
App. 324 (1996).  For this reason, the Board no longer has 
jurisdiction over those claims.  

The hearing officer in September 1995 continued the denial of 
the claims of service connection for hammertoe deformities of 
the left and right second digits and the claim of service 
connection for bilateral hallux valgus.  Thus, the issues for 
appellate review are as stated on the title page of this 
decision.  

When the appellant filed his claims and perfected this 
appeal, the Veterans of Foreign Wars (VFW) represented him.  
In a September 1998 statement, he indicated that he did not 
want VFW representing him.  That same month, he executed a 
VA Form 21-22 (Appointment of Veterans Service Organization 
as Claimant's Representative) naming Disabled American 
Veterans as his accredited representative.  


FINDINGS OF FACT

1.  No competent evidence has been submitted linking the 
post-service findings of a hammertoe deformity of the right 
second digit to service or a service-connected disability.  

2.  No competent evidence has been submitted linking the 
post-service findings of a hammertoe deformity of the left 
second digit to service or a service-connected disability.  

3.  No competent evidence has been submitted linking the 
post-service findings of bilateral hallux valgus to service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for a hammertoe 
deformity of the right second digit is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for hammertoe deformity 
of the left second digit is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

3.  The claim for service connection for bilateral hallux 
valgus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted above, the RO granted service connection for 
hammertoes of the third, fourth, and fifth toes.  These 
disabilities were noted in the service medical records and 
later on VA examination.  The appellant here argues that the 
second digit of each foot also manifests a hammer deformity 
that should be service connected and that he has bilateral 
hallux valgus of service origin.  With respect to hammertoes 
of the second digits, bilaterally, he also asserts that the 
condition may be secondary to the service-connected third, 
fourth, and fifth bilateral hammertoes.  

I.  Factual Background

The service medical records, including the October 1970 
separation examination report, do not include any reference 
to a hammer deformity of the second digit of either foot or 
to bilateral hallux valgus.  

VA examination in May 1994 included diagnoses of mild hammer 
deformity of the right and left second digits and an 
incidental finding of hallux valgus bilaterally.  

A May 1995 VA clinical record showed bilateral hallux valgus 
and hammertoes affecting the second toes, bilaterally.  

The appellant testified at a June 1995 hearing that he had 
hammer deformities of the second toes bilaterally and hallux 
valgus bilaterally.  He asserted that the conditions are 
related to improper boot size during service that restricted 
movement of his feet.  

August 1995 VA clinical records noted status post correction 
of hammertoes of the second and fifth digits on the right.  A 
report of surgery and other VA clinical records that same 
month, however, noted surgical correction of the third and 
fifth digits of the right foot.  

A March 1996 VA clinical record revealed left second toe 
discomfort secondary to new shoes with minimal arch support.  
A May 1996 VA clinical record indicated that the appellant 
had vascular problems affecting the second toe bilaterally.  

A June 1996 VA clinical record noted past surgical history 
hammertoe of the second digit on the right and current 
symptomatology showing a hammertoe deformity of the right 
second digit.  

VA examination in November 1997 noted a slight prominence of 
the proximal interphalangeal joint of the right second digit 
consistent with a diagnosis of hammertoe.  The examiner did 
not identify any deformity of the left second digit.  

VA medical examination in December 1998 indicated that there 
were no abnormalities of the right second digit, did not 
refer to any abnormality of the left second digit, and did 
not refer to hallux valgus.  

II.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Service connection on a secondary basis is warranted when it 
is demonstrated that a disorder is proximately due to or the 
result of a disorder of service origin.  38 C.F.R. § 3.310.  
Additionally, when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

For a claim of secondary service connection for a disorder 
clearly separate from the service-connected disorder to be 
well grounded, the veteran must present medical evidence to 
support the alleged causal relationship between the service-
connected disorder and the disorder for which secondary 
service connection is sought.  Jones v. Brown , 7 Vet. App. 
134, 137 (1994).  A claim may also be well grounded if the 
condition is observed during service or during any applicable 
presumptive period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology. 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

III.  Analysis

The evidence summarized above includes current findings of 
hammertoe deformities of the second digits on the right and 
left foot and bilateral hallux valgus.  These disorders were 
noted on May 1994 VA medical examination and May 1995 VA 
clinical record.  A hammertoe deformity of the left second 
digit was also noted in March and May 1996 VA clinical 
records.  A hammertoe deformity of the right second digit was 
shown in May and June 1996 VA clinical records and in the 
November 1997 VA examination report.  These findings 
constitute competent medical evidence of current hammertoe 
deformities of the right and left second digits and bilateral 
hallux valgus, thereby satisfying the initial element of a 
well-grounded claim.  See Epps, 126 F.3d at 1468.  

Under a direct-service-connection analysis, the second 
element of a well-grounded claim requires lay or medical 
evidence of incurrence of aggravation of these current 
disabilities in service.  See id.  The service medical 
records are silent as to bilateral hallux valgus or any 
symptomatology affecting the right or left second digits.  
However, the appellant alleges that bilateral hallux valgus 
and hammertoe deformities of the right and left second digits 
was manifest in service, despite the lack of any such 
findings in the service medical records.  He also maintains 
that hammertoe deformities of the right and left second 
digits may be related to the service-connected hammertoe 
deformities of the right and left third, fourth, and fifth 
digits.  The truthfulness of the appellant's testimony must 
be presumed when determining whether a claim is well 
grounded.  Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); 
King v. Brown, 5 Vet. App. 19, 21 (1993).  Thus, his lay 
testimony and contentions suffice to satisfy the second 
element of a well-grounded claim.  

The third element under the direct-service-connection 
analysis requires competent medical evidence linking the 
current symptomatology to service.  Epps, 126 F.3d at 1468.  
The evidence summarized above, however, simply recorded 
current symptomatology.  The examiners preparing the clinical 
and examination reports did not attempt to determine the 
etiology of the hammertoe deformities of the right and left 
second digits or the bilateral hallux valgus.  The only 
remaining evidence suggesting a relationship between service 
and these findings consists of the appellant's own 
contentions.  Generally, statements prepared by lay persons 
ostensibly untrained in medicine, cannot constitute competent 
medical evidence to render a claim well grounded.  The 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge.  For the most part, a witness 
qualified as an expert by knowledge, skill, experience, 
training, or education must provide medical testimony.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Cf. 
Layno v. Brown, 5 Vet. App. 465, 469 (1994) (layperson can 
provide eyewitness account of visible symptoms).  The record 
does not indicate that the appellant possesses the requisite 
expertise to render a medical opinion as to the etiology of 
the claimed disorders.  His testimony alone cannot constitute 
competent medical evidence.  Because the record does not 
include any competent medical evidence linking the 
appellant's service to his current hammertoe deformities of 
the right and left second digits and bilateral hallux valgus, 
the evidence does not satisfied the third element of a well-
grounded claim.  

The appellant also argues that his current hammertoe 
deformities of the right and left second digits may be 
related to service-connected hammertoe deformities of the 
third, fourth, and fifth digits, bilaterally.  To well ground 
the secondary-service-connection aspect of the claim, the 
evidence must include competent medical evidence of the 
alleged causal relationship between the claimed disorders and 
a service-connected disorder.  Jones, 7 Vet. App. at 137.  
The evidence of record showing the current disorders, though, 
does not include any indication of a relationship to the 
service-connected hammertoe deformities of the right and left 
third, fourth, and fifth digits.  The appellant in his 
contentions and testimony made the only suggestion of such a 
relationship.  Because the record does not indicate that he 
possesses relevant medical expertise, his contentions alone 
are not competent to serve as medical evidence linking the 
current disorders and a service-connected disability.  See 
Espiritu, 2 Vet. App. at 494-95.  Although not argued by the 
appellant, the record also does not include any evidence 
suggesting a relationship between the current bilateral 
hallux valgus and a service-connected disability.  As such, 
the aspect of the claims concerning secondary service 
connection for the claimed disabilities is not well grounded.  

As noted above, a claim may also be well grounded if 
continuity of symptomatology is shown between the claimed 
disabilities and service.  Savage, 10 Vet. App. at 495.  The 
appellant separated from service in November 1970.  The first 
notations of a hammertoe deformity of the right and left 
second digits and bilateral hallux valgus are found in the 
May 1994 VA examination report, prepared more than 24 years 
after the appellant separated from service.  During this 24-
year period, the record is silent as to any similar 
symptomatology.  Although the record indicates a continuity 
of such symptomatology after May 1994, continuity must be 
demonstrated between service and the first findings of the 
current disorders.  The absence of such symptomatology for 24 
years after separation from service does not indicate a 
continuity of symptomatology.  Thus, the aspect of the claims 
relying on a continuity of symptomatology between service and 
the claimed disabilities does not support a determination 
that the claims are well grounded.  

For the reasons discussed above, the record does not include 
competent medical evidence linking the claimed hammertoe 
deformities of the right and left second digits and bilateral 
hallux valgus to service or to another service-connected 
disability.  Nor does the record indicate a continuity of 
symptomatology between the claimed disabilities and 
separation from service.  The claims are not well grounded in 
the absence of this evidence.  Because the claims are not 
well grounded, VA is under no duty to assist the appellant in 
further development of the claims.  38 U.S.C.A. § 5107(a); 
Murphy, 1 Vet. App. at 81.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the March 1995 
statement of the case and in October 1995, April 1998, and 
April 1999 supplemental statements of the case in which the 
appellant was informed that the reason for the denial of the 
claim was the lack of evidence relating the claimed 
disabilities to service or a service-connected disability.  
Furthermore, by this decision, the Board is informing the 
appellant of the evidence which is lacking and that is 
necessary to make the claims well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.  


ORDER

Service connection for a hammertoe deformity of the right 
second digit is denied.  

Service connection for a hammertoe deformity of the left 
second digit is denied.  

Service connection for bilateral hallux valgus is denied.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

